Exhibit 10.10

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of July 13, 2009, is
entered into by and between Black Elk Energy Offshore Operations, LLC, a Texas
limited liability company (the “Company”), and John G. Hoffman, an individual
residing at 21219 Ganton Dr. , Katy, TX 77450 (“Employee”).

WHEREAS, on September 30, 2007 the Employee entered into an employment agreement
with Black Elk Energy LLC (“BEE”), a member of the Company, which agreement is
set to terminate on September 30, 2010 (the “BEE Employment Agreement”);

WHEREAS, the Employee has been providing services to the Company and in that
capacity BEE and the Company has been, and will deliver confidential data of BEE
and the Company to the Employee;

WHEREAS, the Company wants to employ the Employee directly, and Employee wants
to terminate his employment agreement with BEE and be employed by the Company
directly instead;

WHEREAS, the Company and certain of its affiliates have entered into an Amended
and Restated Credit Agreement, dated as of July 13, 2009, (the “Credit
Agreement”) with the entities that may serve from time to time as lenders and
PPVA Black Elk (Cayman) Ltd., as agent for such lenders (“Platinum”) pursuant to
which Platinum and other lenders from time to time will extend credit to the
Black Elk (the “Loan”); and

WHEREAS, in connection with the Loan, the Company will issue to PPVA Black Elk
(US) Corp., a Delaware corporation and affiliate of the Lender, Class A Units of
the Company pursuant to a Second Amended and Restated Limited Liability Company
Operating Agreement, dated as of July 13, 2009 (together, the “Reorganization”
and collectively with the Loan and all transactions contemplated thereby, the
“Financing”)

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and Employee hereby agree as follows:

1. Employment. The Company agrees to employ Employee, and Employee agrees to be
employed by the Company, upon the terms and subject to the conditions herein
provided.

2. Term. The employment of Employee will be for a period (referred to herein as
the “Employment Term”) commencing on the date of this Agreement and ending the
earliest of (i) three (3) years from the date of this Agreement, or (ii) the
date of termination of Employee’s employment pursuant to Section 5 hereof.
(“Termination Date”).

 

1



--------------------------------------------------------------------------------

3. Position and Duties.

(a) Position. During the Employment Term, Employee will serve as the President
and Chief Executive Officer of the Company and in such other capacities as the
Board of Managers of the Company (the “Board”) may designate from time to time,
expressly provided that the Board may not materially diminish or reduce the
Employee’s duties and privileges hereunder. In such capacities, Employee will
have such duties, functions, responsibilities and authority customarily
associated with the positions Employee holds, and subject of the description of
the Employee’s duties and metrics for those duties as set forth on Exhibit A
hereto, and further subject to any applicable restrictions imposed by the Bylaws
of the Company and to the directives of the Board.

(b) Duties. During the Employment Term, Employee will devote substantially all
of his time, skill and attention to the business and affairs of the Company, and
in furtherance of the business and affairs of the Company, except for usual,
ordinary and customary periods of vacation and absence due to illness or other
disability; provided, however, that Employee may devote reasonable periods of
time in connection with the following activities, if such activities do not
substantially interfere with the performance of Employee’s duties and services
hereunder, do not violate any other provisions of this Agreement and do not
consume more than 10% of Employee’s working hours:

(i) serving as a director, officer or member of a committee of any organization,
if serving in such capacity does not involve any conflict with the business of
the Company and such organization is not in competition in any manner whatsoever
with the business of the Company;

(ii) fulfilling speaking engagements; and

(iii) engaging in charitable and community activities.

4. Compensation and Related Matters.

(a) Base Salary. Employee will be paid a base salary at the rate of $300,000 per
annum, to be paid on a bi weekly basis, less statutory payroll deductions,
payable in accordance with the payroll practices adopted by the Company. After
the first anniversary of the date of this Agreement, the base salary may be
reviewed periodically and increases in such base salary may be granted at the
sole discretion of the Board.

(b) Benefits. Employee will, during the Employment Term be eligible to
participate in any life insurance, medical, disability and any other employee
benefit plans, or any incentive pay, deferred compensation, profit-sharing or
retirement plans of the Company that may be in effect, from time to time, to the
extent such plans are generally available to other executive officers of the
Company. Any earned but unpaid bonuses or other discretionary compensation
payment for any period shall be paid within the earlier of 30 days following the
termination of employment or two and a half months following the end of the
taxable year in which the right to such payment is no longer subject to a
substantial risk of forfeiture.

 

2



--------------------------------------------------------------------------------

(c) Vacations. Employee, during each twelve-month period of the Employment Term,
will be entitled to four (4) weeks vacation, holidays and other paid or unpaid
leaves of absence consistent with the Company’s normal policies.

(d) Expenses. Employee will be reimbursed for reasonable expenses for travel and
entertainment as described in the Company’s policies and only as approved by the
Company in advance of expenditure, incurred in the performance of his duties and
services hereunder and in furtherance of the business of the Company. Expenses
will only be reimbursed upon presentation by Employee of an itemized account,
accompanied by appropriate receipts sufficient to enable the Company to meet
Internal Revenue Service documentation standards for deductibility of such
expense. Any expenses incurred by the Employee shall be reimbursed within two
and a half months of the end of the taxable year in which the Employee incurs
the expense, provided that the expense is incurred by the Employee while
employed with the Company.

(e) Education, Licenses and Training. Subject to Subsection (d) above:

(i) the Company will reimburse in full all reasonable costs associated with any
job-related education or any continuing professional education required for
Employee to maintain any licenses or certifications; and

(ii) the Company will pay all reasonable fees for licenses, certifications or
memberships in professional organizations.

5. Termination of Employment.

(a) Employee’s employment hereunder:

(i) will automatically terminate upon the death, Disability, voluntary
resignation, or retirement of Employee; and for purposes hereof, “Disability,”
means a physical or mental disability or other incapacity which renders the
Employee unable, with reasonable accommodation, to perform his/her duties for
180 consecutive days or for an aggregate of more than six (6) months in any
twelve (12) month period;

(ii) may be terminated at any time:

(A) By the Employee after a material breach by the Company of any material
provision of this Agreement which, if correctable by the Company, remains
uncorrected for thirty (30) days following written notice of such breach to the
Company from the Employee; or

(B) By the Employee upon a Change of Control (as defined below);

 

3



--------------------------------------------------------------------------------

  (C) By the Company, upon ten (10) days notice without cause.

 

  (iii) may be terminated by the Company upon ten (10) days’ written notice, for
“cause”, which will mean by reason of any of the following:

(A) Employee’s conviction of, or plea of nolo contendere to, any felony or to
any crime or offense causing substantial harm to the Company (whether or not for
personal gain) or involving acts of theft, fraud or embezzlement;

(B) willful and intentional misuse or diversion of any of the Company’s funds;

(C) embezzlement;

(D) fraudulent or willful and material misrepresentations or concealments on any
written reports submitted to the Company; or

 

  (E) after a material breach by the Employee of any material provision of this
Agreement which, if correctable by the Employee, remains uncorrected for thirty
(30) days following written notice of such breach to the Employee from the
Company.

 

  (F) Termination of the Employee under 5(a)(iii) constitutes a separation from
service for purposes of the Treasury Regulations promulgated under the Internal
Revenue Code.

(b) Upon termination of Employee’s employment by the Employee pursuant to
Section 5(a)(ii) above, the Employee will be entitled to receive, and Company
will pay, a lump sum severance compensation in an amount equal to one year’s
annual base salary of the Employee, plus benefits for one year that Employee may
be entitled to receive pursuant to Subsection 4(b) above. Upon termination
pursuant to Section 5(a)(i), or by Company pursuant to Section 5(a)(iii), above,
the Company will pay all amounts of salary and benefits due through the date of
termination.

(c) Change of Control, for the purposes of this Agreement means (i) upon (A) the
sale, lease or other disposition of all or substantially all of the assets of
the Company or (B) an acquisition of the Company by another corporation or
entity by consolidation, merger or other reorganization in which the holders of
the Company’s outstanding voting stock immediately prior to such transaction
own, immediately after such transaction, securities representing less than fifty
percent (50%) of the voting power of the corporation or other entity surviving
such transaction, provided that a “Change of Control” shall not apply to a
merger effected exclusively for the purpose of changing the domicile of the
Company.

 

4



--------------------------------------------------------------------------------

6. Business Opportunities and Intellectual Property; Non-Compete;
Non-Solicitation. Employee acknowledges that in the course of his employment
hereunder and under his predecessor agreement with BEE and performance of
services on behalf of the Company he will have access to confidential and
proprietary business opportunities, economic and trade secrets and relationships
of the Company. Therefore, in consideration of this Agreement, Employee hereby
agrees as provided below in this Section 6.

(a) Employee hereby assigns and agrees to assign to the Company and its
successors, assigns or designees, all of Employee’s right, title and interest in
and to all Business Opportunities and Intellectual Property (as defined below),
and further acknowledges and agrees that all Business Opportunities and
Intellectual Property constitute the exclusive property of the Company.

For purposes hereof “Business Opportunities” will mean all business ideas,
prospects, proposals, products or other opportunities pertaining to
solicitation, service and retention of clients of the Company that are developed
by Employee during the Employment Term, or originated by any third party and
brought to the attention of Employee during the Employment Term, together with
information relating thereto.

For purposes hereof “Intellectual Property” will mean all ideas, inventions,
discoveries, processes, designs, methods, substances, articles, computer
programs and improvements (including, without limitation, enhancements to, or
further interpretation or processing of, information that was in the possession
of Employee prior to the date of this Agreement), whether or not patentable or
copyrightable, which do not fall within the definition of Business
Opportunities, which the Employee discovers, conceives, invents, creates or
develops, alone or with others, during the Employment Term, if such discovery,
conception, invention, creation or development (A) occurs in the course of the
Employee’s employment with the Company, or (B) occurs with the use of any of the
Company’ time, materials or facilities, or (C) in the opinion of the Board,
relates or pertains in any material way to the Company’ purposes, activities or
affairs.

(b) Non-Compete Obligations During Employment Term. Employee agrees that during
the Employment Term, Employee will not, other than through the Company, engage
or participate in any manner, whether directly or indirectly through any family
member or as an employee, employer, consultant, agent, principal, partner, more
than one percent shareholder, officer, director, licensor, lender, lessor or in
any other individual or representative capacity, in any business or activity
which is engaged in the business of acquiring or developing oil and gas
properties.

(c) Non-Compete Obligations – Post Termination. Employee agrees that in the
event the Employee’s employment is terminated by the Company pursuant to
Section 5 (a)(i) or 5(a)(iii), during the period commencing on the date of
termination up to and including the earlier of (i) the repayment in full of the
obligations under the Credit

 

5



--------------------------------------------------------------------------------

Agreement or (ii) July 13, 2012, Employee shall not, directly or indirectly
engage in, participate in or assist, as principal or agent, officer, director,
employee, franchisee, consultant, partner, shareholder, member or otherwise,
alone or in association with any other person, corporation or other entity, any
business whose activities, services or products are in competition with the
Company in a County, Parish or offshore block, or in the immediately adjacent
Counties, Parishes or offshore blocks thereto, in which the Company or any one
of its divisions, subsidiaries or affiliated entities owns, leases, operates or
has an interest in property, or is currently evaluating a prospect at the time
of Employee’s termination of employment or has evaluated a prospect within one
(1) year prior to the date of employee’s termination of employment, regardless
of whether such prospect is currently producing, a geological concept or
otherwise; provided, however, that the foregoing restriction shall not apply in
the case of a company the stock of which is traded either on a national or a
regional stock exchange or over-the-counter, where Employee owns less than 5% of
the stock of such company.

(d) Non-Solicitation Obligations. The Employee will not, during the period
commencing on the date hereof until the later of July 13, 2012 or one year from
the Termination Date with Company (the “Non-Solicitation Period”) for any reason
solicit, entice, persuade or induce, directly or indirectly, on Employee’s own
account or as an agent, stockholder, owner, employee, employer or otherwise:

(1) any business from (A) any current clients or customers of the Company, or
(B) any potential clients or customers of Company that Employee may have
contacted or been assigned to during the Term hereof; or

(2) any employees, consultants, agents, representatives or any other person who
is under contract with or rendering services of the Company to (A) terminate his
or her employment by, or contractual relationship with, the Company, (B) refrain
from extending or renewing the same (upon the same or new terms), (C) refrain
from rendering services to or for the Company, (D) become employed by or to
enter into contractual relations with any persons other than the Company, or
(E) enter into a relationship with a competitor of the Company.

(d) Non-Disparagement Obligations. Employee agrees not to engage in any conduct
or make any statements which are critical of the Company, or any of the
employees, officers, directors or other persons regarding, relating to or in
connection with Employee’s employment, or if applicable, the termination of
Employee’s employment or Employee’s separation from the Company

(e) Confidentiality Obligations. In connection with Employee’s employment with
the Company, Company is furnishing certain information and trade secrets to
Employee that are non-public, confidential or proprietary in nature (the
“Information”). The term Information means information or data in any form or
medium, tangible or intangible, relating to the business of the Company that is
actually disclosed by the Company to the Employee, whether before or after the
date of this Agreement, including, without limitation, information concerning
(i) names, addresses, electronic mail

 

6



--------------------------------------------------------------------------------

addresses and telephone, telex and facsimile numbers of employees, consultants,
clients, customers and any other person or entity related to the business of the
Company; (ii) information of a technical nature such as trade secrets, patents,
product specifications, data, know-how, formulas, compositions, processes,
designs, sketches, photographs, graphs, drawings, samples, inventions and ideas,
innovations, improvements, past, current and planned research and development,
computer software and programs (including object code and source code), and
database technologies, systems, structures and architectures; (iii) information
of a business nature, such as marketing plans, business plans, strategies,
forecasts, unpublished financial information, budgets, projections, information
and data concerning costs, profits, market share, sales, current or planned
service methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, or information
regarding suppliers or lenders; (iv) notes, photographs or memoranda related to
the preceding subparts (i), (ii) and (iii); (v) information generated or derived
by the Employee that contains, reflects or is derived from any of the
Information described above; and (vi) any other information obtained from the
Company that is not known to the public.

The term “Information” does not include information which (1) has been or may in
the future be publicly available through no fault of the Employee and not in
violation of the rights of the Company; (2) prior to disclosure by the Company
is known to or is within the legitimate possession of the Employee; (3) is
received in good faith by the Employee from any third party without notice of
any restriction against its further disclosure; (4) is independently developed
by persons who have not had access to or knowledge of the Information; (5) is
not considered confidential by the Company; or (6) must be produced under
applicable law or an order of court of competent jurisdiction.

(i) Written Information considered by the Company as confidential or proprietary
and provided to him need not be clearly marked in a conspicuous place to be
considered as confidential or proprietary. Company will use its best efforts to
mark Written Information as confidential or proprietary. Oral information
delivered by the Company shall also be confidential or proprietary pursuant to
the terms of this Agreement.

(ii) In consideration of Company disclosing the Information to him, Employee
agrees to keep the Information strictly confidential and shall not disclose the
Information without the prior written consent of Company to any person,
including any corporations, divisions, subsidiaries, associates, employees,
directors, officers, guarantors, counsel, agents and consultants (collectively,
“Representatives”) of the Employee who are not directly involved in the business
of the Company and shall not be used by him or his Representatives other than in
connection with business of the Company. The Information shall remain at all
times the property of Company, and no license is granted hereby.

(iii) Employee agrees that within three (3) business days of Company’s request,
all copies of the Information in any form whatsoever, including any electronic
formats, (including, but not limited to any reports, memoranda or other

 

7



--------------------------------------------------------------------------------

materials prepared by Employee or at his direction) will be returned by him to
Company, and he shall provide a certificate to Company that all Information has
been returned.

(iv) In the event that Employee or anyone to whom he supplies the Information
receives a request to disclose all or any part of the Information, including any
request under the terms of a subpoena or governmental body, Employee agrees to
(A) immediately notify Company of the existence, terms and circumstances
surrounding such a request; (B) consult with Company on the advisability of
taking legally available steps to resist or narrow such request; and (C) if
disclosure of such Information is required, furnish only that portion of the
Information which, in the written opinion of counsel of Company, Employee is
legally compelled to disclose, and to exercise commercially reasonable efforts
to obtain an order or other reliable assurance that confidential treatment will
be accorded to such portion of the disclosed Information that Company so
designates.

(v) Neither the Company nor any of its Representatives has made or makes any
representation or warranty as to the Information’s accuracy or completeness.
Employee agrees that neither Company nor its Representatives shall have any
liability to him or any of his Representatives resulting from the provision or
use of the Information.

7. Prior Agreements. The Employee and BEE agree that the BEE Employment
Agreement is hereby terminated and of no further force or effect and there shall
be no further liability or obligation by either of the parties thereunder. The
Employee hereby acknowledges and agrees that the Financing does not constitute a
“Change of Control” as such term is used in the BEE Employment Agreement.
Employee represents to Company that following the termination of the BEE
Employment Agreement: (i) there are no restrictions, agreements or
understandings whatsoever to which he is a party which would prevent or make
unlawful his execution of this Agreement or his employment hereunder, (ii) his
execution of this Agreement and his employment hereunder shall not constitute a
breach of any contract, agreement or understanding, oral or written, to which he
is a party or by which he is bound, and (iii) he is free and able to execute
this Agreement and to enter into employment by the Company.

8. Divisibility of Agreement. In the event that any term, condition or provision
of this Agreement is for any reason rendered void, all remaining terms,
conditions and provisions will remain and continue as valid and enforceable
obligations of the parties.

8. Notices. Any notices or other communications required or permitted to be sent
hereunder will be in writing and will be duly given if personally delivered or
sent postage pre-paid by certified or registered mail, return receipt requested,
to each party as follows:

 

(a)    to the Company:    Black Elk Energy Offshore Operations, LLC       11451
Katy Freeway, Suite 500       Houston, Texas 77079       Attn:

 

8



--------------------------------------------------------------------------------

(b)    to the Employee:    John G. Hoffman       21219 Ganton Dr.       Katy, TX
77450

Either party may change his or its address for the sending of notice to such
party by written notice to the other party sent in accordance with the
provisions hereof.

9. Complete Agreement. This Agreement contains the entire understanding of the
parties with respect to the employment of Employee and supersedes all prior
arrangements or understanding with respect thereto and all oral or written
employment agreements or arrangements between the Company and Employee. This
Agreement may not be altered or amended except in a writing duly executed by
both parties.

10. Assignment. This Agreement is personal and non-assignable by Employee. It
will inure to the benefit of any corporation or other entity with which the
Company will merge or consolidate or to which the Company will sell all or
substantially all of its assets and may be assigned by the Company to any
affiliate of the Company or to any corporation or entity with which such
affiliate will merge or consolidate or which will acquire all or substantially
all of the assets of such affiliate.

11. Counterparts. This Agreement may be executed in counterparts, each of which
will be an original and all of which together will constitute one and the same
agreement.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.

 

COMPANY:     BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC     By:  

LOGO [g287000g57x45.jpg]

    Name:  

James F. Hagemeier

    Title:  

Vice President

EMPLOYEE:    

LOGO [g287000g19o23.jpg]

    Name: John G. Hoffman

Acknowledged and Agreed with respect to Paragraph 7:

BLACK ELK ENERGY, LLC

 

By:  

LOGO [g287000g57x45.jpg]

Name:  

James Hagemeier

Title:  

Vice President

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 

S-1